         Case 6:20-cv-00693-ADA Document 27 Filed 11/13/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

TRILLER, INC.,

                         Plaintiff,

               v.                                      Civil Action No. 6:20-cv-693-ADA

BYTEDANCE LTD. and TIKTOK, INC.,

                         Defendants.


           BYTEDANCE LTD.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Bytedance Ltd.

states that it is a privately-held corporation. As such, no public entity owns 10% or more of the

stock of this company.




BYTEDANCE LTD.’S CORPORATE DISCLOSURE STATEMENT                                             Page 1
         Case 6:20-cv-00693-ADA Document 27 Filed 11/13/20 Page 2 of 3




Dated: November 13, 2020                          FISH & RICHARDSON P.C.

                                                  By: /s/ David M. Hoffman
                                                      Frank E. Scherkenbach (pro hac vice)
                                                      Adam J. Kessel (pro hac vice)
                                                      Proshanto Mukherji (pro hac vice)
                                                      One Marina Park Drive
                                                      Boston, MA 02210
                                                      Tel: (617) 542-5070
                                                      Fax: (617) 542-8906

                                                      David M. Hoffman
                                                      Texas Bar No. 24046084
                                                      hoffman@fr.com
                                                      111 Congress Avenue, Suite 810
                                                      Austin, TX 78701
                                                      Tel: (512) 472-5070
                                                      Fax: (512) 320-8935

                                                  COUNSEL FOR DEFENDANT BYTEDANCE LTD.




BYTEDANCE LTD.’S CORPORATE DISCLOSURE STATEMENT                                              Page 2
         Case 6:20-cv-00693-ADA Document 27 Filed 11/13/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on November 13, 2020, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                    /s/ David M. Hoffman
                                                    David M. Hoffman




BYTEDANCE LTD.’S CORPORATE DISCLOSURE STATEMENT                                          Page 3
